Citation Nr: 1431608	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-01 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a lumbar spine disability.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to August 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. 

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDINGS OF FACT

1.  The claim for service connection for a lumbar spine disability was initially denied in an unappealed April 2007 rating decision that became final. 

2.  The evidence received since the last final April 2007 rating decision is cumulative and redundant of other evidence previously of record and does not raise a reasonable possibility of substantiating the claim for service connection for a lumbar spine disability.

3.  The claim for service connection for migraine headaches was initially denied in an unappealed July 2006 rating decision that became final. 

4.  The evidence received since the last final July 2006 rating decision is not cumulative and redundant of other evidence previously of record and raises a reasonable possibility of substantiating the claim for service connection for migraine headaches.

5.  The preponderance of the evidence weighs against a finding that the Veteran's migraine headaches are related to active duty military service.

CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a lumbar spine disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for migraine headaches.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  The criteria for service connection for migraine headaches have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specific notice is required in claims to reopen.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  The duty to notify was satisfied in a June 2010 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his claim.  

The Veteran was afforded a VA examination in January 2007 on the issue of service connection for a lumbar spine disability.  In October 2013, a VA examiner concluded it was less likely than not that the Veteran's back disability was incurred in or caused by service.  Although a VA opinion was obtained in response to the Veteran's petition to reopen his service connection claim for a lumbar spine disability, VA is not obliged to provide an examination or to obtain a medical opinion in response to a claim to reopen if new and material evidence has not been submitted.  38 C.F.R. § 3.159(c)(4).  
	
As for the Veteran's claim seeking service connection for migraine headaches, the Veteran was afforded a VA examination in March 2007.  In October 2013, a VA examiner opined after a review of the Veteran's claims file that it was less likely than not that the Veteran's migraine headaches were related to service.  Taken together, the March 2007 VA examination and October 2013 VA opinion were adequate.  The March 2007 VA examiner conducted a complete examination, fully reviewed the Veteran's medical history, and recorded all findings considered relevant under the applicable law and regulations.  The October 2013 VA examiner also offered a well-supported opinion based on consideration of the full history of the Veteran's claimed disorder as detailed in his claims folder.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  New and Material Evidence

The Veteran seeks to reopen previously denied claims seeking service connection for a lumbar spine disability and migraine headaches.  He maintains that both conditions are related to active duty service.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material is neither required nor permitted.  Id. at 1384.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence.  The phrase "raises a reasonable possibility of substantiating the claim" must be viewed as "enabling" reopening of a previously denied claim rather than "precluding" it.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. 

VA must review all of the evidence submitted since the last final decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

In this case, the Veteran's service connection claim for a lumbar spine disability was initially denied in an April 2007 rating decision because while the Veteran had a currently diagnosed lumbar spine disability, the evidence of record did not establish that the lumbar spine disability was related to active duty service.  His claim seeking service connection for migraine headaches was initially denied in a July 2006 rating decision because while the Veteran was diagnosed with migraine headaches, the evidence of record also did not establish that the disability was related to active duty service.  He did not appeal the denial of either of the two claims and both decisions became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Evidence of record at the time of the last final decisions includes the Veteran's service treatment records and post-service medical records.  

In June 2008, the Veteran filed his current petition to reopen his service connection claims for both his lumbar spine disability and for migraine headaches.  In support of his petition to reopen, the Veteran submitted numerous VA and private treatment records reflecting his present lumbar spine disability and a migraine headache disability.  In addition, the newly submitted evidence includes October 2013 opinions from a VA examiner who concluded that it was less likely than not that either the Veteran's current lumbar spine disability or migraine headaches were related to active duty service. 

With respect to the Veteran's request to reopen his lumbar spine claim, this evidence was not of record at the time of the prior final rating decision, and therefore, the October 2013 VA opinion and medical records related to the Veteran's lumbar spine are new.  However, none of these newly submitted records relate the Veteran's lumbar spine condition to active duty service.  As such, the Board finds that these medical records are not material.  Additional evidence, which consists merely of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  The October 2013 VA opinion provides a negative nexus as to the etiology of the Veteran's lumbar spine disability and thus, is not new and material evidence.  Villalobos v. Principi, 3 Vet. App. 450 (1992).  

As for the Veteran's assertions that his lumbar spine disability is related to service, the Board finds they are not "new" as they are cumulative and redundant of his prior assertions.  Further, the Veteran is competent to report his symptoms, such as low back pain, but he is not competent to state that his current lumbar spine disability is related to his in-service symptoms.  The disability at issue in this case could have multiple possible causes and thus, falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  The presumption of credibility does not apply where a fact asserted is beyond a person's competency.  Jones v. Brown, 12 Vet. App. 383 (1999).  Thus, the Veteran's statements do not constitute new and material evidence.

Accordingly, the Board finds that new and material evidence has not been received to reopen his service connection claims for a lumbar spine disability.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

With respect to the Veteran's request to reopen his claim seeking service connection for migraine headaches, the Veteran submitted an August 2009 statement from a private doctor who concluded that "it is almost a certainty" that the Veteran's in-service incident in which he sustained a laceration to his forehead "is what initiated his intractable and debilitation [sic] headaches."  The August 2009 statement from the Veteran's private doctor indicates there is a positive nexus between the Veteran's migraine headaches and active duty service.  As such, the statement is "new and material" evidence.  The details were not before the RO at the time of the prior rating decision.  The newly submitted evidence also raises a reasonable possibility of substantiating the Veteran's claim by indicating that he has migraine headaches that are related to his active duty service.  As such, the Board finds that the newly submitted evidence satisfies the low threshold requirement for new and material evidence.  Shade, supra.  

Accordingly, the Board finds that new and material evidence sufficient to reopen service connection for migraine headaches has been received, and the claim is reopened.

III.  Service Connection

Having reopened the claim, the Board must now determine whether the reopened claim of entitlement to service connection for migraine headaches may be granted on the merits, de novo.  The Veteran will not be prejudiced by the Board action in considering the matter because the RO previously reconsidered the claim on the merits in the October 2013 supplemental statement of the case.  Hickson v. Shinseki, 23 Vet. App. 394 (2010); Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131. Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

The Veteran is seeking service connection for migraine headaches that he claims are due to active duty service.  Specifically, he maintains that he sustained a laceration to his forehead while in service that was the cause of his headache symptoms.  His service treatment records do include a March 2003 report noting that the Veteran hit his forehead on a valve and sustained a one-inch cut to the center of his forehead that required closure with staples.  However, the record does not mention the Veteran's reports of experiencing any headaches.  The Veteran's service treatment records are silent as to any complaints, treatment or diagnoses related to any headaches.  In the Veteran's post-service Reports of Medical History dated September 2011 and August 2012, he denied ever having or currently experiencing headaches.

In March 2007, the Veteran was afforded a VA examination for his migraine headaches.  He described having severe headaches that began four years ago and stated that the headaches occur four times per week and may last up to 24 hours.  The examiner diagnosed the Veteran with migraine cephalgia based on the Veteran's history.  He opined that it was less likely than not that the Veteran's migraine headaches were related to his in-service laceration of his forehead.  In support of this conclusion, the examiner stated that at the time of the laceration, a neurologic examination was conducted and found to be within normal limits.  There was no evidence of loss of consciousness or concussion.  While the Veteran reported suffering from migraine cephalgia, it is more likely than not coincidental that the headaches began following the injury to his scalp.

A December 2008 private treatment record shows that the Veteran sought treatment for complaints of headaches.  The examiner noted that he had chronic daily tension-type headaches triggering migraine without aura (common migraine).  However, the examiner did not provide any opinion on the etiology of the Veteran's headaches or relate his headaches to active duty service.  The same private doctor, in an August 2009 letter, stated that "it is almost a certainty" that the Veteran's March 2003 in-service injury to his forehead initiated his headaches.

In October 2013, a VA examiner concluded after a review of the Veteran's claims file that it was less likely than not that his migraine headache condition was incurred in or caused by his service.  The VA examiner noted that the Veteran had migraine headaches diagnosed after service.  However, the examiner stated that the Veteran's contention that he began suffering migraine-type headaches after hitting his head and suffering a laceration was not supported by the evidence in the Veteran's service treatment records.  He noted that the Veteran reported having no headaches on multiple military examinations, had no treatment for migraine headaches, and had no reports of migraine-type events in service.  The examiner stated that the Veteran's service treatment records are consistent for someone not suffering from migraine headaches.  Further, the examiner stated that the Veteran's contention that the laceration to his forehead was the cause of his migraine headaches was speculative but medically not plausible.  The examiner stated that head trauma as a trigger for migraines occur as a post-concussion event.  The Veteran did not suffer a concussion, and without a concussion, there was no mechanism for migraine to be caused by this event.

The Board finds the October 2013 VA examiner's opinion to be highly probative as the examiner provided a clear and extensive rationale for his opinion that the Veteran's migraine headaches are not related to service.  The examiner based the opinion on a review of the medial records including the claims file, as well as his own clinical training, experience and expertise.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444 (2000).  

In contrast, the August 2009 private doctor's statement relating the Veteran's migraine headaches to his in-service laceration of his forehead appears to simply restate the Veteran's provided history; there is no rationale offered or explanation as to how the Veteran's laceration of his forehead triggered his migraine headaches.  As such, the Board affords the March 2007 and October 2013 VA examiner opinions more probative weight than the August 2009 private doctor's opinion.  See Bloom v. West, 12 Vet. App. 185 (1999).  

The only other evidence in the record concerning the etiology of the Veteran's migraine headaches are the Veteran's own lay statements.  In certain situations, lay evidence may be sufficient to diagnose a medical condition.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent ... to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994))).  While the Veteran is competent to report having headaches, the medical evidence of record calls into question his credibility.  Namely, the post-service September 2011 and August 2012 Reports of Medical History show that the Veteran specifically denied either currently experiencing or having a history of headaches.  VA treatment records similarly do not show that the Veteran had any history of headaches.

In sum, the evidence of record weighs against a finding that the Veteran's migraine headaches are related to active duty service.  Accordingly, the Board finds entitlement to service connection for migraine headaches is not warranted and the claim is denied.  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990); 38 C.F.R. § 3.102.


ORDER

New and material evidence not having been received, the application to reopen the previous determination regarding service connection for a lumbar spine disability is denied.

New and material evidence having been submitted, the Veteran's request to reopen the claim for entitlement to service connection for migraine headaches is granted.  To this extent only, the appeal is granted.

Entitlement to service connection for migraine headaches is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


